 


114 HR 2878 IH: To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2015.
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2878 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Ms. Jenkins of Kansas (for herself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2015. 
 
 
1.Extension of enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2015Section 1 of Public law 113–198 is amended— (1)in the section heading, by striking 2014 and inserting 2015; and 
(2)by striking calendar year 2014 and inserting calendar year 2015.    